Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155027                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155027
                                                                    COA: 335094
                                                                    Chippewa CC: 15-001840-FH
  MATTHEW MARTIN HAYS,
          Defendant-Appellant.

  _________________________________________/

         By order of May 2, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the November 15, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we VACATE the sentence of the Chippewa Circuit Court, and we REMAND this case to
  the circuit court for resentencing. The circuit court erred by assigning 25 points to
  Offense Variable 11 (OV 11), MCL 777.41(1)(b), when the record evidence does not
  support a finding that the second sexual penetration arose from the same sexual
  penetration that gave rise to the requisite sentencing offense. See People v Johnson, 474
  Mich 96 (2006). That error resulted in the alteration of defendant’s minimum sentencing
  guidelines range, entitling him to a resentencing hearing. See People v Francisco, 474
  Mich 82 (2006). On resentencing, the circuit court shall assign zero points to OV 11.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2017
           p1017
                                                                               Clerk